PER CURIAM:
Corey E. White appeals the district court’s order denying his motion for an extension of time in which to file a 28 U.S.C.A. § 2255 (West Supp.2009) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. White, No. 2:07-cr-00150-RB S-FB S-l (E.D.VA. Feb. 26, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.